250 U.S. 195 (1919)
MACLEOD ET AL., CONSTITUTING THE PUBLIC SERVICE COMMISSION OF MASSACHUSETTS,
v.
NEW ENGLAND TELEPHONE & TELEGRAPH COMPANY.
No. 957.
Supreme Court of United States.
Argued May 5, 6, 1919.
Decided June 2, 1919.
CERTIORARI TO THE SUPREME JUDICIAL COURT OF THE STATE OF MASSACHUSETTS.
Mr. William Harold Hitchcock, Assistant Attorney General of the Commonwealth of Massachusetts, with whom Mr. Henry C. Attwill, Attorney General of the Commonwealth of Massachusetts, was on the brief, for petitioners.
The Solicitor General for respondent. See ante, 164.
*198 MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
The petitioners, composing the Public Utilities Commission of the State of Massachusetts, filed their bill against the respondent to compel it to enforce certain telephone rates for intrastate business established in conformity to the state law and to forbid the putting into effect of conflicting rates fixed by the Postmaster General in a schedule by him established and the enforcement of which he had ordered.
On the petition and answers the case was reserved for the consideration of the Supreme Judicial Court where it was finally decided. The court in a lucid opinion, speaking through Mr. Chief Justice Rugg, having after full consideration reached the conclusion that the Postmaster General was empowered by the law of the United States to fix the schedule of rates complained of and that the Telephone Company was authorized by such law to put in effect and enforce such rates even though in doing so the rate established by the Public Service Commission of the State was disregarded, held that the suit was virtually one against the United States which the court was without *199 power to entertain and entered a decree of dismissal for want of jurisdiction. But the form of the decree thus entered affects in no way the control and decisive result, upon every issue in the case, of the ruling this day announced in Dakota Central Telephone Co. v. South Dakota, ante, 163. It follows therefore that in this case our decree must be and is one of affirmance.
Affirmed.
MR. JUSTICE BRANDEIS dissents.